FORM 51-102F3 Material Change Report Item 1 Name and Address of Company Manulife Financial Corporation (“MFC”) 200 Bloor Street East Toronto, Ontario M4W 1E5 Item 2 Date of Material Change November6, 2008 Item 3 News Release MFC’s news release announcing the material change referred to in this report was issued through CNW Group on November6, 2008. Item 4 Summary of Material Change MFC announced that it has executed a binding credit agreement with the six largest Canadian banks to provide a 5-year term loan of $3 billion.The loan will be fully drawn on or before November20, 2008, and will be deployed by MFC, as necessary, to provide additional regulatory capital for its operating subsidiaries. Item 5 Full Description of Material Change MFC announced that it has executed a binding credit agreement with the six largest Canadian banks to provide a 5-year non-revolving term loan of $3 billion.The loan will be fully drawn on or before November20, 2008, and will be deployed by MFC, as necessary, to provide additional regulatory capital for its operating subsidiaries. The interest rate charged on the loan is a rate based on the bankers’ acceptance rate or the prime rate, plus a margin.The current margin for bankers’ acceptances is 3.80%. The loan is repayable by MFC at any time without penalty or make-whole provisions.The credit agreement includes financial covenants, as well as other positive and negative covenants usual for transactions of this nature.The loan is unsecured and ranks pari passu with all other unsecured and unsubordinated indebtedness of MFC. For further details with respect to the loan see the news release attached as ScheduleA.A copy of the credit agreement has been filed on SEDAR. Item 6 Reliance on subsection 7.1 (2) of National Instrument 51-102 Not applicable. Item 7 Omitted Information No significant facts remain confidential in, and no information has been omitted from, this report. Item 8 Executive Officer For further information please contact Peter Levitt, Senior Vice President and Treasurer of MFC at (416) 852-1698. Item 9 Date of Report November6, 2008. SCHEDULEA FOR IMMEDIATE RELEASETSX/NYSE/PSE: MFC; SEHK: 0945 November 6, 2008 Manulife Financial Corporation reports third quarter results and $3 billion loan financing TORONTO – Manulife Financial
